                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN


JESSICA M. OLSON,

                                 Plaintiff,

                v.                                                 Case No. 20-CV-1137

KILOLO KIJAKAZI, 1
Acting Commissioner of the Social Security Administration,

                                 Defendant.


                                   DECISION AND ORDER


1. Introduction

        Alleging she has been disabled since July 24, 2015 (Tr. 28), plaintiff Jessica Olson

seeks disability insurance benefits. After her application was denied initially (Tr. 28) and

upon reconsideration (Tr. 28), a hearing was held before Administrative Law Judge (ALJ)

Chad Gendreau on May 14, 2019 (Tr. 28). On June 4, 2019, the ALJ issued a written

decision concluding that Olson was not disabled. (Tr. 40.) After the Appeals Council

denied Olson’s request for review on May 28, 2020 (Tr. 1), Olson filed this action. All




1Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi is substituted as the
defendant in this suit. No further action need be taken to continue this suit by reason of the last sentence
of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g).



         Case 1:20-cv-01137-WED Filed 08/31/21 Page 1 of 15 Document 23
parties have consented to the full jurisdiction of a magistrate judge (ECF Nos. 4, 6), and

the matter is ready for resolution.

2. ALJ’s Decision

       In determining whether a person is disabled an ALJ applies a five-step sequential

evaluation process. 20 C.F.R. § 404.1520(a)(4). At step one the ALJ determines whether the

claimant has engaged in substantial gainful activity. 20 C.F.R. § 404.1520(a)(4)(i). The ALJ

found that Olson has not engaged in substantial gainful activity since July 24, 2015, the

alleged onset date. (Tr. 30.)

       The analysis then proceeds to the second step, which is a consideration of whether

the claimant has a medically determinable impairment or combination of impairments

that is “severe.” 20 C.F.R. § 404.1520(a)(4)(ii), (c). An impairment is severe if it

significantly limits a claimant’s physical or mental ability to do basic work activities. 20

C.F.R. § 404.1522(a). The ALJ concluded that Olson has the following severe impairments:

“degenerative disc disease of the lumbar spine and obesity.” (Tr. 30.)

       At step three the ALJ is to determine whether the claimant’s impairment or

combination of impairments is of a severity to meet or medically equal the criteria of the

impairments listed in 20 C.F.R. Part 404, Subpart P, Appendix 1 (called “the listings”), 20

C.F.R. §§ 404.1520(a)(4)(iii), 404.1525. If the impairment or impairments meets or

medically equals the criteria of a listing and also meets the twelve-month durational

requirement, 20 C.F.R. § 404.1509, the claimant is disabled. 20 C.F.R. § 404.1520(d). If the



                                       2
        Case 1:20-cv-01137-WED Filed 08/31/21 Page 2 of 15 Document 23
claimant’s impairment or impairments is not of a severity to meet or medically equal the

criteria set forth in a listing, the analysis proceeds to the next step. 20 C.F.R. § 404.1520(e).

The ALJ found that Olson’s impairments did not meet or medically equal a listed

impairment. (Tr. 33.)

       In between steps three and four the ALJ must determine the claimant’s residual

functional capacity (RFC), which is the most the claimant can do despite her impairments.

20 C.F.R. § 404.1545(a)(1). In making the RFC finding, the ALJ must consider all of the

claimant’s impairments, including impairments that are not severe. 20 C.F.R. §

404.1545(a)(2). In other words, “[t]he RFC assessment is a function-by-function

assessment based upon all of the relevant evidence of an individual’s ability to do work-

related activities.” SSR 96-8p. The ALJ concluded that Olson has the RFC

       to perform sedentary work as defined in 20 CFR 404.1567(a) except             she
       must never climb ladders, ropers [sic], or scaffolds. The claimant            can
       occasionally climb ramps and stairs, stoop, kneel, crouch, and crawl.         She
       can balance frequently and must be allowed to sit and stand at                her
       discretion while remaining on task.

(Tr. 33.)

       After determining the claimant’s RFC, the ALJ at step four must determine

whether the claimant has the RFC to perform the requirements of her past relevant work.

20 C.F.R. §§ 404.1520(a)(4)(iv), 404.1560. The ALJ concluded that Olson was “unable to

perform any past relevant work.” (Tr. 39.)




                                           3
            Case 1:20-cv-01137-WED Filed 08/31/21 Page 3 of 15 Document 23
       The last step of the sequential evaluation process requires the ALJ to determine

whether the claimant is able to do any other work, considering her RFC, age, education,

and work experience. 20 C.F.R. §§ 404.1520(a)(4)(v), 404.1560(c). At this step, relying on

testimony from a vocational expert, the ALJ concluded that there were jobs that Olson

could perform, including call out operator (Dictionary of Occupational Titles (DOT)

Number 237.367-014); document preparer (DOT Number 249.587-018); and printed

circuit board inspector (DOT Number 726.684-110). (Tr. 39-40.) Therefore, Olson was not

disabled.

3. Standard of Review

       The court’s role in reviewing an ALJ’s decision is limited. It must “uphold an ALJ’s

final decision if the correct legal standards were applied and supported with substantial

evidence.” L.D.R. by Wagner v. Berryhill, 920 F.3d 1146, 1152 (7th Cir. 2019) (citing 42 U.S.C.

§ 405(g)); Jelinek v. Astrue, 662 F.3d 805, 811 (7th Cir. 2011). “Substantial evidence is ‘such

relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.’” Summers v. Berryhill, 864 F.3d 523, 526 (7th Cir. 2017) (quoting Castile v.

Astrue, 617 F.3d 923, 926 (7th Cir. 2010)). “The court is not to ‘reweigh evidence, resolve

conflicts, decide questions of credibility, or substitute [its] judgment for that of the

Commissioner.’” Burmester v. Berryhill, 920 F.3d 507, 510 (7th Cir. 2019) (quoting Lopez ex

rel. Lopez v. Barnhart, 336 F.3d 535, 539 (7th Cir. 2003)). “Where substantial evidence

supports the ALJ’s disability determination, [the court] must affirm the [ALJ’s] decision



                                       4
        Case 1:20-cv-01137-WED Filed 08/31/21 Page 4 of 15 Document 23
even if ‘reasonable minds could differ concerning whether [the claimant] is disabled.’”

L.D.R. by Wagner, 920 F.3d at 1152 (quoting Elder v. Astrue, 529 F.3d 408, 413 (7th Cir.

2008)).

4. Analysis

          Olson argues that the ALJ erred by (1) including in the RFC a requirement that

Olson remain on-task while exercising a sit/stand option, and (2) failing to properly

consider her subjective symptoms.

          4.1 On-Task Requirement

          Olson argues that the ALJ erred in stating in the RFC that Olson “must be

allowed to sit and stand at her discretion while remaining on task.” (ECF No. 14 at 8.)

She argues that the on-task requirement is not a statement of her functional abilities and

that whether she could exercise the sit/stand option while remaining on task was a

question for the vocational expert to answer, not something for the ALJ to assume

without explanation. (ECF No. 14 at 8-11.)

          The Commissioner responds that it was permissible for the ALJ to include this

on-task requirement because Olson did not show she would be off task while exercising

the sit/stand option. (ECF No. 21 at 18-19, 20-22.) The Commissioner also argues that

Olson failed to question the vocational expert about whether a person could remain on

task while exercising a sit/stand option. (ECF No. 21 at 18-19.)




                                          5
           Case 1:20-cv-01137-WED Filed 08/31/21 Page 5 of 15 Document 23
       The ALJ asked the vocational expert whether a hypothetical individual with

limitations like Olson’s could perform work in the national economy if that “individual

would require the option to or stand at the workstation at their discretion while

remaining on task.” (Tr. 64-65.) Whether a person can exercise a sit/stand option while

remaining on task is generally a question for the vocational expert to answer. See Green

v. Saul, No. 19-CV-528, 2020 WL 1150447, at *5, 2020 U.S. Dist. LEXIS 41061, at *14-15

(E.D. Wis. Mar. 10, 2020). Because the ALJ’s hypothetical assumed that a person would

stay on task while changing positions, the vocational expert did not testify that a person

can remain on task while exercising a sit/stand option. Moreover, the ALJ did not

explain why the evidence supported a finding that Olson would remain on task while

changing positions. Assuming that Olson would remain on task while exercising a

sit/stand option without explaining the basis for that assumption could constitute error

requiring remand. See Pollari v. Berryhill, No. 18-C-178, 2019 WL 293238, at *2-3, 2019

U.S. Dist. LEXIS 10758, at *4-5 (E.D. Wis. Jan. 23, 2019).


       However, Olson does not argue that she would be unable to stay on task while

changing positions. Compare Reichart v. Saul, No. 18-CV-1344, 2019 WL 3976946, at *2,

2019 U.S. Dist. LEXIS 142493, at *3-5 (E.D. Wis. Aug. 21, 2019) (finding harmless error in

including an on-task requirement because the claimant did not argue he would be off

task during the workday) with Peissig v. Saul, No. 20-CV-198, 2021 WL 1116477, at *3,

2021 U.S. Dist. LEXIS 55573, at *6-8 (E.D. Wis. Mar. 24, 2021) (finding error in including


                                       6
        Case 1:20-cv-01137-WED Filed 08/31/21 Page 6 of 15 Document 23
an on-task requirement where the claimant argued that his need to take frequent breaks

showed his inability to remain on task during the workday) and Lanigan v. Berryhill, 865

F.3d 558, 563 (7th Cir. 2017) (finding error in including an on-task requirement where

the claimant argued that his need to take frequent breaks showed his inability to remain

on task during the workday). Moreover, nothing in the record suggests that on remand

the ALJ would conclude that Olson could not remain on task while changing positions;

while Olson testified that her pain made her need to change positions often, she did not

say that changing positions made her lose concentration or required her to stretch or

rest her back. (Tr. 57-58.) Cf. Green, 2020 WL 1150447, at *4-5, 2020 U.S. Dist. LEXIS

41061, at *11-14 (finding error in including an on-task requirement where there was

“significant evidence” that claimant’s pain affected his concentration).


       Because there is no evidence that Olson would be unable to stay on task while

changing positions, the court can predict with confidence that the ALJ would not reach

a different result on remand if required to explain the basis for concluding that Olson

would remain on task while exercising the sit/stand option. Therefore, any error in this

regard was harmless and does not entitle Olson to remand. See McKinzey v. Astrue, 641

F.3d 884, 892 (7th Cir. 2011).




                                       7
        Case 1:20-cv-01137-WED Filed 08/31/21 Page 7 of 15 Document 23
      4.2 Olson’s Subjective Symptoms

      An ALJ must engage in a two-step process to evaluate a claimant's symptoms.

First, the ALJ “must consider whether there is an underlying medically determinable

physical or mental impairment(s) that could reasonably be expected to produce an

individual's symptoms, such as pain.” SSR 16-3p. “Second, once an underlying physical

or mental impairment(s) that could reasonably be expected to produce the individual's

symptoms is established, [the ALJ] evaluate[s] the intensity and persistence of those

symptoms to determine the extent to which the symptoms limit an individual's ability

to perform work related activities....” SSR 16-3p. “The determination or decision must

contain specific reasons for the weight given to the individual's symptoms, be consistent

with and supported by the evidence, and be clearly articulated so the individual and

any subsequent reviewer can assess how the adjudicator evaluated the individual's

symptoms.” SSR 16-3p.

      The ALJ must also consider, to the extent they are relevant, the following factors:

      1. Daily activities;
      2. The location, duration, frequency, and intensity of pain or other
      symptoms;
      3. Factors that precipitate and aggravate the symptoms;
      4. The type, dosage, effectiveness, and side effects of any medication an
      individual takes or has taken to alleviate pain or other symptoms;
      5. Treatment, other than medication, an individual receives or has
      received for relief of pain or other symptoms;
      6. Any measures other than treatment an individual uses or has used to
      relieve pain or other symptoms (e.g., lying flat on his or her back, standing
      for 15 to 20 minutes every hour, or sleeping on a board); and



                                      8
       Case 1:20-cv-01137-WED Filed 08/31/21 Page 8 of 15 Document 23
       7. Any other factors concerning an individual's functional limitations and
       restrictions due to pain or other symptoms.

SSR 16-3p.

       The ALJ stated:

       After careful consideration of the evidence, the undesigned finds that the
       claimant’s medically determinable impairment could reasonably be
       expected to cause the alleged symptoms; however, the claimant’s
       statements concerning the intensity, persistence and limiting effects of
       these symptoms are not entirely consistent with the medical evidence and
       other evidence in the record for the reasons explained in this decision.

(Tr. 34.)

       Olson argues that the ALJ did not follow SSR 16-3p when evaluating her

subjective statements about her lower back pain. (ECF No. 14 at 21.) She argues that the

ALJ discounted her pain and instead emphasized statements by Dr. Jeffrey Jacoby,

Olson’s orthopedic spine surgeon, that her condition had improved following her 2015

back surgery (ECF No. 14 at 12-14, 15-16) and suggesting that she was addicted to pain

medication (ECF No. 14 at 14-15). She also argues that the ALJ over-valued normal

objective exam findings while ignoring several abnormal findings (ECF No. 14 at 16),

including her sacroiliitis (ECF No. 14 at 17-18). She also argues that the ALJ

impermissibly inferred her ability to perform sedentary work from her ability to

perform household activities (ECF No. 14 at 18-19) and from her brief return to her

previous heavy work (ECF No. 14 at 20-21).




                                           9
            Case 1:20-cv-01137-WED Filed 08/31/21 Page 9 of 15 Document 23
       The Commissioner responds that the ALJ’s evaluation of Olson’s subjective

symptoms was consistent with the record. (ECF No. 21 at 23.) The Commissioner argues

that the ALJ discussed Olson’s statements about lower back pain throughout his

decision and that it was permissible for the ALJ to discount those statements when they

were inconsistent with objective medical evidence. (ECF No. 21 at 23-24.) The

Commissioner also argues that the ALJ discussed both abnormal objective findings

(including her sacroiliitis) and normal objective findings. (ECF No. 21 at 12-14.)

       4.2.1 The ALJ’s Consideration of Statements Suggesting Addiction and the
       Success of Surgery and of Exam Findings

       An ALJ must provide “specific reasons for the weight given to the individual’s

symptoms.” SSR 16-3p. Doing so requires the ALJ to “build a logical bridge from the

evidence to his conclusion.” Pepper v. Colvin, 712 F.3d 351, 362 (7th Cir. 2013).

Summarizing the medical evidence and then offering a conclusion is not enough to

satisfy this requirement. See Krevs v. Saul, No. 18-CV-1742, 2020 WL 58068, at *2, 2020

U.S. Dist. LEXIS 1236, at *6-7 (E.D. Wis. Jan. 6, 2020).

       The ALJ’s decision here exemplifies this sort of insufficiency. The ALJ

summarized the medical evidence but failed to connect that evidence to his conclusion,

leaving his reasons for discrediting Olson’s symptoms unexplained. As the ALJ’s

summary makes clear, there is evidence to suggest that Olson’s symptoms were not as

severe as she alleged, including the statements suggesting she is addicted to pain

medication (Tr. 35-36) and that her 2015 surgery was successful (Tr. 35-36). But there is


                                      10
       Case 1:20-cv-01137-WED Filed 08/31/21 Page 10 of 15 Document 23
also evidence supporting her claims of pain. The ALJ referenced this contrary evidence

throughout his decision, noting, for instance: “However, the claimant continued to

receive treatment for her back and leg pain. She continued to receive narcotic pain

medication from a pain management clinic. The claimant had a spinal cord stimulator

permanently implanted.” (Tr. 36.) But in every instance he failed to explain why he gave

this evidence less weight than the evidence suggesting her symptoms were not as

severe as alleged. See Moore v. Colvin, 743 F.3d 1118, 1123 (7th Cir. 2014) (concluding

that an ALJ can consider evidence of an addiction problem but that he must “explain his

rationale for crediting the [addiction] evidence over the contrary evidence”); Steadman v.

Saul, No. 20-CV-190, 2021 WL 1087042, at *4, 2021 U.S. Dist. LEXIS 53169, at *10-11 (E.D.

Wis. Mar. 22, 2021) (finding error where the ALJ “failed to explain how the fact that [the

claimant] recovered well after her surgeries suggests somehow that her symptoms were

not as severe as she reported”).

       The ALJ similarly failed to explain why he gave less weight to abnormal exam

findings, like Olson’s noted antalgic gait (Tr. 36, 746), than to normal findings. See

Stephens v. Berryhill, 888 F.3d 323, 329 (7th Cir. 2018) (holding that the ALJ “may not

select and discuss evidence that favors [his] ultimate conclusion” but “must confront

evidence that does not support [his] conclusion and explain why it was rejected”)

(internal citations omitted).




                                      11
       Case 1:20-cv-01137-WED Filed 08/31/21 Page 11 of 15 Document 23
       In short, the ALJ failed to explain why he discredited Olson’s testimony

regarding the severity of her symptoms. This failure left an unbridgeable gap between

the evidence and the ALJ’s conclusion and is grounds for remand. See Cullinan v.

Berryhill, 878 F.3d 598, 603 (7th Cir. 2017) (“We will overturn an ALJ’s decision to

discredit a claimant’s alleged symptoms only if the decision is ‘patently wrong’

meaning it lacks explanation or support.” (citing Murphy v. Colvin, 759 F.3d 811, 816 (7th

Cir. 2014))). On remand the ALJ must explain why he gave certain evidence more

weight than other evidence and how those decisions informed his overall conclusion.

       4.2.2 Olson’s Household Activities

       The ALJ concluded, “Even though [Olson] reported that she needs help after one

load of laundry, her ability to clean her home and to do a load of laundry is consistent

with the ability to perform a reduced range of sedentary work with a sit/stand option.”

(Tr. 36.) An ALJ must consider a claimant’s daily activities, like housework, in his

evaluation of the claimant’s symptoms, but he must be careful before comparing one’s

daily activities with an ability to engage in full-time employment. See Hughes v. Astrue,

705 F.3d 276, 278 (7th Cir. 2013); Forsythe v. Colvin, 813 F.3d 677, 679 (7th Cir. 2016). As

the United States Court of Appeals for the Seventh Circuit has noted several times, there

are “critical differences between activities of daily living and activities in a full-time

job,” including “that a person has more flexibility in scheduling the former than the

latter” and “can [also] get help from other persons.” Hughes, 705 F.3d at 278 (citing



                                      12
       Case 1:20-cv-01137-WED Filed 08/31/21 Page 12 of 15 Document 23
Bjornson v. Astrue, 671 F.3d 640, 647 (7th Cir. 2012)); see also Craft v. Astrue, 539 F.3d 668,

680 (7th Cir. 2008); Gentle v. Barnhart, 430 F.3d 865, 867–68 (7th Cir. 2005); Rogers v.

Commissioner of Social Security, 486 F.3d 234, 248–49 (6th Cir. 2007).

       The ALJ erred by not explaining how Olson’s limited ability to do some

household chores was “consistent with the ability to perform a reduced range of

sedentary work with a sit/stand option.” See Weyland v. Saul, No. 19-CV-1531, 2020 WL

5876062, at *6, 2020 U.S. Dist. LEXIS 183715, at *17 (E.D. Wis. Oct. 2, 2020) (“In stating

that [the claimant’s] ability to do household chores ‘suggests that she could still perform

a limited range of light work[,]’ the ALJ erred by failing to explain how [the claimant’s]

ability to perform certain daily activities suggested her ability to work full time.”). The

record shows that, because of her pain, household chores sometimes take Olson hours

or days to complete, and that she often needs assistance. Preparing a “real meal,” for

example, “takes all day” because she “can’t stand there to do it.” (Tr. 59.) Doing other

housework may take her days because her pain may force her to take a break, leaving

the work unfinished “until the next day or so.” (Tr. 59.) Her husband and children must

“pick up the slack” and finish the chores when she otherwise cannot (Tr. 60, 189, 207),

and she also needs assistance when grocery shopping (Tr. 59). Without assistance, it

may take her several days to finish her grocery shopping because she can only shop in

thirty-minute increments before needing to return home and rest. (Tr 208.)




                                      13
       Case 1:20-cv-01137-WED Filed 08/31/21 Page 13 of 15 Document 23
       While the ALJ acknowledged that Olson needs help after one load of laundry (Tr.

36), he ignored these additional limitations in her ability to perform daily activities. See

Craft, 539 F.3d at 680 (instructing the ALJ on remand to consider additional limitations

on the claimant’s ability to perform daily activities); Smith v. Colvin, No. 14-CV-1533,

2016 WL 707021, at *3, 2016 U.S. Dist. LEXIS 21233, at *7-8 (E.D. Wis. Feb. 22, 2016)

(finding error where the ALJ ignored testimony that the claimant needed the assistance

of others to complete household chores). Moreover, this evidence suggests that Olson’s

ability to do housework depends on flexible scheduling and assistance from others.

       In short, the ALJ placed undue weight on Olson’s ability to do housework.

Moreover, he failed to explain why her ability to do housework was “consistent with

the ability to perform a reduced range of sedentary work with a sit/stand option.” On

remand, the ALJ must reconsider the portions of his decision that rely on Olson’s

household activities and explain any inferences that he might draw from her household

activities about her ability to engage in full-time employment.

       4.2.3 Olson’s Return to Work

       The ALJ stated that, “A worsening of [Olson’s] lumbar back pain considered in

combination with [her history of performing very heavy work] supports [her] ability to

perform a reduced range of sedentary work.” (Tr. 36.) But he did not explain how

Olson’s ability to previously perform heavy work is consistent with her present “ability

to perform a reduced range of sedentary work.” While the record supports a finding



                                      14
       Case 1:20-cv-01137-WED Filed 08/31/21 Page 14 of 15 Document 23
that Olson’s worsening condition has made her unable to perform her prior heavy

work, it does not necessarily follow that she is now able to perform a reduced range of

sedentary work. In fact, Olson’s failed attempt to return to work at her prior job at a

reduced level suggests the opposite. (Tr. 55.) On remand, the ALJ must explain why

Olson’s ability to previously perform heavy work is consistent with her “ability to

perform a reduced range of sedentary work.”

5. Conclusion

       While the ALJ did not err in including an on-task requirement in the RFC, he did

err in his evaluation of Olson’s subjective symptoms. His failure to explain why he

weighed some evidence over other evidence requires remand. On remand, however, he

must address not only this failure, but also explain why Olson’s ability to do housework

and her prior ability to do heavy work is consistent with her ability to perform a reduced

range of sedentary work.

       IT IS THEREFORE ORDERED that the Commissioner’s decision is vacated, and

pursuant to 42 U.S.C. § 405(g), sentence four, this matter is remanded for further rulings

consistent with this decision. The Clerk shall enter judgment accordingly.

       Dated at Milwaukee, Wisconsin this 31st day of August, 2021.



                                                 _________________________
                                                 WILLIAM E. DUFFIN
                                                 U.S. Magistrate Judge




                                      15
       Case 1:20-cv-01137-WED Filed 08/31/21 Page 15 of 15 Document 23
